 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
         CAROLL KING MENDEZ,                             Case No. 20-cv-00002-BAS-AHG
11
                                      Plaintiff,         ORDER GRANTING MOTION FOR
12                                                       LEAVE TO PROCEED IN FORMA
              v.                                         PAUPERIS
13
         LOANME, INC., JONATHAN                          [ECF No. 2]
14       WILLIAMS, DOES 1-50,
15                                  Defendants.
16

17         On January 2, 2020, Plaintiff Caroll King Mendez, proceeding pro se, filed a
18   complaint against Defendants LoanMe, Inc. and Jonathan Williams, alleging that
19   Defendants “intentionally and deliberately discriminated on the basis of his Hispanic
20   ethnicity with a predatory loan that was funded without any underwriting safeguards for
21   the sole purpose of failure.” (Compl. at 5, ECF No. 1.) On the same day, Plaintiff also
22   filed a motion seeking leave to proceed in forma pauperis (“IFP Motion”). (ECF No. 2.)
23   For the following reasons, the Court GRANTS Plaintiff’s IFP motion.
24         Under 28 U.S.C. § 1915, a litigant who is unable to pay the filing fee to commence
25   a legal action because of indigency may petition the court to proceed without making such
26   payment. The determination of indigency falls within the district court’s discretion. Cal.
27   Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991), rev’d on other grounds, 506
28   U.S. 194 (1993) (holding that “Section 1915 typically requires the reviewing court to

                                                   -1-
                                                                                         20cv02
 1   exercise its sound discretion in determining whether the affiant has satisfied the statute’s
 2   requirement of indigency”). It is well-settled that a party need not be completely destitute
 3   to proceed IFP. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–40 (1948).
 4   To satisfy the requirements of 28 U.S.C. § 1915(a), “an affidavit [of poverty] is sufficient
 5   which states that one cannot because of his poverty pay or give security for costs . . . and
 6   still be able to provide himself and dependents with the necessities of life.” Id. at 339. At
 7   the same time, however, “the same even-handed care must be employed to assure that
 8   federal funds are not squandered to underwrite, at public expense . . . the remonstrances of
 9   a suitor who is financially able, in whole or in material part, to pull his own oar.” Temple
10   v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984).
11         District courts, therefore, tend to reject IFP applications where the applicant can pay
12   the filing fee with acceptable sacrifice to other expenses. See, e.g., Stehouwer v. Hennessey,
13   841 F. Supp. 316, 321 (N.D. Cal. 1994), vacated in part on other grounds by Olivares v.
14   Marshall, 59 F.3d 109 (9th Cir. 1995) (finding that the district court did not abuse its
15   discretion in requiring a partial fee payment from a prisoner who had a $14.61 monthly
16   salary and who received $110 per month from family). Moreover, “in forma pauperis status
17   may be acquired and lost during the course of litigation.” Wilson v. Dir. of Div. of Adult
18   Insts., No. CIV S-06-0791, 2009 WL 311150, at *2 (E.D. Cal. Feb. 9, 2009) (citing
19   Stehouwer, 841 F. Supp. at 321); see also Allen v. Kelly, 1995 WL 396860, at *2 (N.D. Cal.
20   June 29, 1995) (holding that a plaintiff who was initially permitted to proceed in forma
21   pauperis should be required to pay his $120 filing fee out of a $900 settlement). Finally,
22   the facts as to the affiant’s poverty must be stated “with some particularity, definiteness,
23   and certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981).
24         Having read and considered Plaintiff’s application, the Court finds that Plaintiff
25   meets the requirements in 28 U.S.C. § 1915 for IFP status. Plaintiff is self-employed and
26   receives $2,250.00 monthly in wages. (IFP Mot. ¶¶ 2, 3.) No other sources of income are
27   listed. (Id.) Although Plaintiff indicates he owns a home and a vehicle, he states that he
28   has two unpaid mortgages with Bank of American and Ditech, and lists only $210.00 in his

                                                 -2-
                                                                                             20cv02
 1   checking account. (Id. ¶¶ 4, 5.) Plaintiff also lists monthly expense includes a mortgage
 2   payment of $2,500.00 and owes a debt of $25,000.00 to LoanMe, Inc., which is the subject
 3   of this action. (Id. ¶¶ 6, 8.) Plaintiff’s expenses and debt are clearly greater than his current
 4   sources of income, and as such, the Court finds that requiring Plaintiff to pay the court filing
 5   fees would impair his ability to obtain the necessities of life. See Adkins, 335 U.S. at 339.
 6         Accordingly, the Court GRANTS Plaintiff’s IFP Motion (ECF No. 2.) However, if
 7   it appears at any time in the future that Plaintiff’s financial picture has improved for any
 8   reason, the Court will direct Plaintiff to pay the filing fee to the Clerk of the Court. This
 9   includes any recovery Plaintiff may realize from this suit or others, and any assistance
10   Plaintiff may receive from family or the government.
11         Further, the Court:
12         (1)    DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF No.
13   1) and forward it to Plaintiff along with blank U.S. Marshal Forms 285 for Defendants
14   LoanMe, Inc. and Jonathan Williams (collectively, “Defendants”). In addition, the Clerk
15   will provide Plaintiff with a certified copy of this Order, a certified copy of his Complaint,
16   and the summons so that he may serve these Defendants. Upon receipt of this “IFP
17   Package,” Plaintiff must complete a Form 285 for each Defendant as completely and
18   accurately as possible, include an address where each Defendant may be found, and
19   return the Forms to the United States Marshal according to the instructions the Clerk
20   provides in the letter accompanying the IFP package.
21         (2)    ORDERS the U.S. Marshal to serve a copy of the Complaint and Summons
22   upon Defendants as directed by Plaintiff on each USM Form 285 provided to him. All costs
23   of that service will be advanced by the United States. See 28 U.S.C. § 1915(d); Fed. R.
24   Civ. P. 4(c)(3);
25         (3)    ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
26   serve upon Defendants, or, if appearance has been entered by counsel, upon Defendants’
27   counsel, a copy of every further pleading, motion, or other document submitted for the
28   Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must include, with every

                                                   -3-
                                                                                               20cv02
 1   original document he seeks to file with the Clerk of the Court, a certificate stating the
 2   manner in which a true and correct copy of that document has been was served on
 3   Defendants or their counsel, and the date of that service. See S.D. Cal. Civ. L. R. 5.2. Any
 4   document received by the Court which has not been properly filed with the Clerk, or which
 5   fails to include a Certificate of Service upon Defendants, may be disregarded.
 6         IT IS SO ORDERED.
 7

 8   DATED: January 22, 2020
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -4-
                                                                                           20cv02
